Citation Nr: 1703309	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  09-00 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable disability rating for residuals of stress fracture of the left tibia. 

3.  Entitlement to a disability rating in excess of 10 percent prior to June 29, 2016, and in excess of 20 percent thereafter, for degenerative disc disease of the lumbar spine. 

4.  Entitlement to a compensable disability rating prior to July 26, 2012, and a disability rating in excess of 10 percent thereafter, for osteoarthritis of the right hip. 

5.  Entitlement to a compensable disability rating prior to July 26, 2012, and a disability rating in excess of 10 percent thereafter, for osteoarthritis of the left hip.

6.  Whether a timely appeal was filed following a September 2011 decision that denied the Veteran's petition to reopen a claim for service connection for a bilateral shoulder disorder. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1983 and from July 1985 to June 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, January 2013, and March 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Cleveland, Ohio.  This matter was last before the Board in March 2016, whereupon the issues currently before the Board were remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  Following the issuance of an August 2016 supplemental statement of the case in which none of the issues were granted in full, the matter was returned to the Board for its adjudication. 

The Veteran and his spouse testified at a personal hearing before a Veterans Law Judge (VLJ) in June 2015.  A transcript of the hearing is of record.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7101(c) (West 2014); 38 C.F.R. § 20.707(2016).  In January 2016, the Board sent a letter to the Veteran that explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ if he wished; otherwise, the case would be reassigned.  The Veteran responded in February 2016 that he did not wish to have a new hearing; thus, the Board will proceed with the matters on appeal. 

The TDIU claim has been raised by the Veteran during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  The Veteran filed his initial claim of entitlement to TDIU in June 2012, which was denied in a January 2013 rating decision.  Thereafter, in a correspondence dated in March 2013, the Veteran stated that he had submitted documentation in the past that had shown he was unemployable.  In addition, the Veteran submitted a letter to the office of Secretary Shinseki received by VA in March 2013 in which he stated that he had provided the RO with evidence in support of his contention that he was unemployable.  These two correspondences, when considered together, clearly demonstrate that the Veteran disagreed with the denial of his claim of entitlement to TDIU, and constitute a notice of disagreement (NOD) as to that decision.  Furthermore, as they were submitted within a year of the applicable rating decision, they were timely filed.  See 38 C.F.R. § 20.200.

Rather than remanding the issue of entitlement to TDIU to the RO for the issuance of a statement of the case responsive to the Veteran's March 2013 NOD, the Board would normally assume jurisdiction over the TDIU claim pursuant to Rice.  On that note, however, the Board observes that the Veteran is currently assigned a 100 percent total rating and has been assigned a 100 percent rating concurrently from July 25, 2011.  In this regard, the Veteran is not currently assigned a 100 percent disability rating for any single disability, and so this case is not contemplated by Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating).  Therefore, as the Veteran first raised his contentions regarding his unemployability subsequent to the award of 100 percent disability in July 2011, the Board finds that the TDIU claim is moot for the entire period under consideration. 


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's currently diagnosed cervical spine disorder is attributable to his active service or any incident of service, to include as secondary to his service-connected degenerative disc disease of the lumbar spine. 

2.  The most probative evidence of record shows that the Veteran's residuals of left tibia stress fracture are manifested by pain commensurate with slight disability during the pendency of the appeal. 

3.  Prior to June 29, 2016, the Veteran's degenerative disc disease of the lumbar spine was manifested by forward flexion between 60 and 85 degrees and intervertebral disc syndrome resulting in only one week of incapacitating episodes in a 12 month period. 

4.  Beginning June 29, 2016, the Veteran's degenerative disc disease of the lumbar spine is manifested by forward flexion of 55 degrees. 

5.  For the period from February 15, 2010 until June 29, 2016, there has been objective evidence of right lower extremity radiculopathy manifested by no more than moderate, incomplete paralysis of the sciatic nerve; evidence from June 29, 2016, however, showed no right lower extremity findings whatsoever.   

6.  Prior to July 26, 2012, the Veteran's right and left hip osteoarthritis were manifested by pain not contributing to additional functional loss.

7.  Beginning July 26, 2012, the Veteran's right and left hip osteoarthritis were manifested by pain contributing to additional functional loss to include less movement than normal as well as pain on movement. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

2.  The criteria for a 10 percent disability rating for residuals of stress fracture of the left tibia have been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5022, 5262 (2016).

3.  The criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to June 29, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

4.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine beginning June 29, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

5.  For the period from February 10, 2010 until June 29, 2016, the criteria for a separate 20 percent rating, and no higher, have been met for moderate right lower extremity radiculopathy associated with the service-connected degenerative disc disease of the lumbar spine; as of June 29, 2016, a zero percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for a compensable rating prior to July 26, 2012, and a 10 percent rating thereafter, for right hip osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5250-5255 (2016).

7.  The criteria for a compensable rating prior to July 26, 2012, and a 10 percent rating thereafter, for left hip osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5250-5255 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With regard to the cervical spine claim, the Veteran was provided with notice in September 2010 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  With regard to the remaining four increased rating claims, the Veteran was provided with compliant notice in February 2007.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The Board has also obtained copies of records pertaining to the Veteran's disability claim before the Social Security Administration (SSA).  The Veteran has submitted personal statement and was also afforded an opportunity to testify at a hearing before a VLJ in June 2015.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in June 2015, the VLJ pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of the various disabilities on appeal.  The Veteran's spouse was also given an opportunity to testify regarding the Veteran's symptoms.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran that might have been overlooked or may have substantiated the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's March 2016 remand, the AMC was directed to request from the Veteran authorization to obtain any additional pertinent evidence he identified.  Regardless of what response, if any, the Veteran provided, the AMC was then instructed to obtain outstanding records from the Social Security Administration (SSA) pertaining to the Veteran's disability claim with SSA. In addition, the Board also requested that the AMC obtain outstanding records from the VA medical center at which the Veteran receives his VA outpatient care.  After completing the above, the AMC was directed to schedule the Veteran for VA examinations regarding the different disabilities remaining on appeal. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the matter from the Board, the AMC obtained the requested records from SSA and the identified VA medical center and associated those records with the claims file.  The Veteran was then scheduled for consecutive VA examinations in June 2016 regarding his distinct disabilities.  As the AMC obtained the requested records and then scheduled the Veteran for VA examinations in which the examiner provided opinions regarding the issues on appeal that were each supported with a thorough rationale, the Board finds that the AMC substantially complied with the Board's remand directives. 

In addition to the June 2016 examinations, VA has conducted medical inquiry in the form of VA compensation examinations in April 2007 and in July 2012.  38 U.S.C.A. § 5103A.  As the VA examiner who issued opinions during the pendency of the appeal considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each of those opinions are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Cervical Spine Disorder

The Veteran asserts that his currently diagnosed cervical spine disorder began in service as indicated by his development of neck pain during the last two years of his service.  In the alternative, he contends that his cervical spine disorder, if it developed after his discharge from service, is secondary to his service-connected degenerative disc disease of the lumbar spine. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment, or diagnoses relating to neck pain or a cervical spine disorder.  Available post-service medical records show that the Veteran first complained of symptoms of a cervical spine disorder, specifically neck pain, in a May 2012 outpatient report from his local VA medical center.  Prior to that date, a February 2011 thoracic spine MRI revealed degenerative changes of the lower cervical spine, but the examiner noted that the findings required confirmation with a specific MRI for the cervical spine.  The claims file does not indicate that any such MRI was conducted, and the Veteran was only diagnosed with cervical spine degenerative joint disease in May 2012.  He underwent a cervical discectomy in July 2014.  The corresponding operative report lists the diagnosis as C6-C7 disk degeneration, prolapse with spinal canal stenosis and radiculopathy.  Subsequent treatment records show that the Veteran has continued to receive treatment, to include physical therapy, for his cervical spine disorder. 

During the June 2015 hearing, the Veteran stated that he carried 64 pounds of weight on a regular basis while in service as part of his duties in a machine gun crew.  He went on to assert that he had degenerative changes all along his spine and that this degeneration was attributable to the strain he placed on his back while in service.  He also noted that his duties while in service included being a close combat instructor, which he believed also contributed to his cervical spine disorder.  It was his contention that a radiological examination of his neck while he was still in service would have revealed degenerative changes in his cervical spine. 

The Veteran was afforded a VA examination to evaluate the nature and etiology of his cervical spine disorder in June 2016.  He reported that his neck began hurting in 2000 while he still in service, but that he did not report it as he was two years away from retirement and he did not want to be medically retired prior to that date.  According to him, his neck would flare up intermittently during the day and it would get stiff at night.  The examiner noted that the Veteran had a cervical discectomy in July 2014.  After completing the physical examination and reviewing the claims file, the examiner set forth a diagnosis of degenerative changes of the cervical spine, dated at some point after service.

With regards to the etiology of the cervical spine disorder, the examiner opined that it was less likely than not that the disorder began in or was otherwise etiologically linked to service.  In support thereof, the examiner noted that the Veteran had a pre-discharge examination in January 2002 during which he reported eight separate musculoskeletal issues, none of which were related to a cervical spine disorder.  The examiner acknowledged that the Veteran stated that he did not want to jeopardize his retirement by reporting neck pain in the two years prior to discharge, but noted that there was no risk of jeopardizing his retirement during the pre-discharge examination when the Veteran still did not report neck pain.  In addition, the examiner opined that it was less likely than not that the Veteran's cervical spine disorder was caused or made worse by the degenerative disc disease of the lumbar spine.  In support thereof, the examiner stated that medical literature does not support the contention that degenerative disc disease of the lumbar spine causes degenerative changes in the cervical spine.  The examiner also stated that there was no medical evidence to support a connection between the two. 

Upon consideration of the evidence before it, the Board finds that the preponderance of the evidence is against a determination that the cervical spine disorder was incurred in or otherwise attributable to service, to include as secondary to service-connected degenerative disc disease of the lumbar spine.  The Board acknowledges that the Veteran's assertion that he had neck pain during the last two years before his discharge is competent evidence that he may have had a cervical spine disorder while in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that his neck pain was indicative of a cervical spine disorder while he was in service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  The fact remains that there is no medical evidence to support the Veteran's assertion that he developed his cervical spine disorder while in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Under these circumstances, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had a cervical spine disorder while in service.  Therefore, service connection for a cervical spine disorder on a direct basis under 38 U.S.C.A. §§ 1110 and 1131  and 38 C.F.R. § 3.303(a) is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board now considers whether service connection for cervical spine disorder as secondary to service-connected degenerative disc disease of the lumbar spine is warranted.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has asserted that his degenerative disc disease of the lumbar spine puts additional strain on the rest of his back, and that he has developed a cervical spine disorder as a result.  He has presented no medical evidence in support of this contention, and has not shown that he has the medical expertise necessary to conclude that his cervical spine disorder was caused by or was aggravated beyond its natural course by the degenerative disc disease of the lumbar spine.  Jandreau, 491 F.3d at 1372. 

The Veteran's contentions must be considered in light of the opinion of the June 2016 VA examiner, who found that it was less likely than not that the cervical spine disorder was attributable to service or that it was caused by or made worse by the degenerative disc disease.  In evaluating the probative value of a medical opinion, VA is guided by the principle that an opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As the VA examiner reviewed the claims file and provided a thorough rationale, the Board finds that the opinion is highly probative of the issue of whether the Veteran's cervical spine disorder was attributable to service or was caused by or made worse by the degenerative disc disease.

In summation, the opinion of the VA examiner is a more reliable indicator of whether the cervical spine disorder was attributable to service or was caused by or made worse by the degenerative disc disease.  Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for cervical spine disorder on a secondary basis.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439 (1995).  The Veteran may still be entitled to service connection if all of the evidence establishes that the cervical spine disorder is attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is a ten year gap between discharge and the first complaint of neck pain, despite the fact that the Veteran was being treated for lower back pain during this entire period.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's cervical spine disorder is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a cervical spine disorder under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for a cervical spine disorder in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disorder, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Laws and Regulations Relevant to Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. 
§ 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id. ; 38 C.F.R. § 4.40. Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Residuals of Stress Fracture of the Left Tibia.

The Veteran asserts that he still experiences residuals of a stress fracture of the left tibia that occurred in service and that the symptoms of that stress fracture have worsened.  He contends that he is entitled to a compensable rating for the residuals of the left tibia stress fracture.  

The Veteran's residuals of a stress fracture of the left tibia have been rated as noncompensable effective July 1, 2002, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016), which applies to shin stress fractures.  He subsequently filed a claim for an increased rating in November 2006, which is the issue currently on appeal before the Board.  Pursuant to Diagnostic Code 5262, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted for nonunion of the tibia and fibula with loose motion requiring a knee brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

A review of the Veteran's post-service treatment records indicates that he has continued to receive treatment for the residuals of left tibia stress fractures since he was service connected for the condition in July 2002.  An April 2007 bilateral tibia radiograph showed proximal left tibia periosteal reaction consistent with a stress reaction or possible stress fracture.  Thereafter, a September 2007 bilateral tibia radiograph showed an unremarkable left tibia.  The Veteran reported that his pain was consistent with the stress fractures he experienced in 1995.  

The Veteran's residuals of a left tibia stress fracture was evaluated in an April 2007 VA examination.  He reported that he experienced pain in his shins mostly on the left side as well as soreness and tenderness.  According to the Veteran he was still able to do normal job functions and work in normal daily activities.  A physical examination revealed slight tenderness and soreness over the left tibia but no swelling or deformity.  The final diagnosis was residual stress fracture of the left tibia. 

In a September 2007 letter, a Dr. A.W. stated that the Veteran was a patient of the orthopedic surgery service at his local VA medical center.  According to Dr. A.W., the Veteran was being evaluated for bilateral tibial stress fractures.  He advised that the Veteran limit standing and walking to one total hour per weekday. 

In an October 2007 letter, a Dr. S.S. stated that he had been treating the Veteran since December 2004 for pain caused by stress fractures.  Dr. S.S. asserted that the stress fractures presumably occurred during the Veteran's time in service.  She concluded the letter by reporting that the Veteran was being followed by orthopedic specialists at his local VA medical center for his stress fractures. 

Outpatient records from the Toledo Hospital and Flower Hospital dated from February 2009 to September 2010 indicate that the Veteran complained of a sudden onset of severe left tibia pain in August 2010.  A radiograph examination that same month did not reveal any definitive fracture or dislocation.  A subsequent examination later in August 2010 showed no significant uptake to suggest an acute fracture. 

The Veteran was afforded a VA examination to evaluate his knees and lower legs in July 2012, to include the residuals of left tibia stress fracture.  The examiner acknowledged that the Veteran had a history of bilateral tibial stress fractures, but did not specifically comment as to the severity of the condition.  The examiner did opine that the Veteran's unrelated knee condition precluded employment which would require prolonged standing or walking but did allow for sedentary work.  

In addition to the knee examination, the Veteran also had a VA examination in July 2012 to evaluate the severity of his unrelated ankle condition.  Again, the examiner acknowledged that the Veteran had a history of bilateral tibial stress fractures, but did not specifically comment as to the severity of the condition.  The examiner did opine that the Veteran's unrelated ankle condition precluded employment which would require prolonged standing or walking but did allow for sedentary work.  

During the June 2015 hearing, the Veteran asserted that he has experienced intermittent pain in his legs ever since bilateral stress fractures in 1995 while he was in service.  According to the Veteran, the fractures healed after a period of convalescence but reappeared after service in 2006.  He testified that due to the pain in his legs, he had difficulty walking or standing for a prolonged period of time. 

The Veteran's knees and lower legs were evaluated again in a VA examination dated in August 2014.  The examiner acknowledged the Veteran's history of bilateral tibial stress fractures, and further commented that the Veteran experiences severe bilateral anterior tibia pain especially on light touch palpation, with similar pain being present on ambulation. 

The Veteran was afforded a VA examination that focused solely on the residuals of his left tibia stress fracture in June 2016.  He reported that he would intermittently have stress fractures in his left tibia and that he regularly has pain in his tibia.  In addition, he told the examiner that he would have flare-ups which would cause his shin to become very painful.  He did not endorse having any functional loss or functional impairment of the left tibia.  A physical examination revealed that the left tibia was mildly tender, but it was the examiner's impression that he did not experience any limitations from the stress fracture specifically.  The examiner concluded by observing that the Veteran should not engage in running or prolonged walking. 

Upon consideration of the evidence, the Board finds that the disability picture for the Veteran's residuals of left tibia stress fracture warrants a 10 percent rating on the basis of pain, as the Board finds that this pain is commensurate to slight disability.  Given the absence of evidence of other disabling symptoms, notably those not already encompassed by his separate ratings for his bilateral knees and ankles, there exists no basis for an evaluation in excess of 10 percent under Diagnostic Code 5262 because this disability itself is not more than slight in degree.  
See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board considered whether there are any other Diagnostic Codes which could apply to the Veteran's residuals of left tibia stress fracture.  There are no other Diagnostic Codes directly applicable to the tibia.  Periostitis is ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5022, based on limitation of motion or as degenerative arthritis under Diagnostic Code 5003, but the record contains no evidence that the Veteran's residuals of left tibia stress fracture alone has caused any limitation of motion or painful motion of any joint.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned. That having been said, a 10 percent rating is warranted, and to that extent this claim is granted.  38 C.F.R. § 4.31.

Degenerative Disc Disease of the Lumbar Spine

The Veteran asserts that he is entitled to a disability rating in excess of 10 percent prior to June 29, 2016, and in excess of 20 percent thereafter, for degenerative disc disease of the lumbar spine.  Any spinal condition is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243 (2015). 

The General Rating Formula provides for a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

A review of post-service medical records shows that the Veteran first complained of increased lower back pain in a December 2006 outpatient record at his local VA medical center.  He continued to complain of low back pain through to the date of his April 2007 VA examination, during which he reported that he chronic aching and pain as well as soreness and tenderness in his lumbar spine region.  A physical examination revealed no deformity, with the Veteran being able to forward flex to 75 degrees and extend 0 degrees.  Lateral flexion and lateral rotation were each 30 degrees bilaterally.  He reported occasional flare-ups resulting in increased symptomatology but no reduction in function during flare-ups.  A sensation examination was normal, and he reported no incapacitating episodes in the past year.  The examiner's diagnosis was degenerative disc disease of the lumbar spine. 

The Veteran had a MRI of the lumbar spine performed at the Toledo Clinic in February 2009.  The impression was mild to moderate degenerative changes in the lumbar spine as well as severe central canal stenosis, small midline disc protrusion, and mild degenerative canal narrowing with a tear of the annulus fibrosis.

Outpatient records dated from August 2008 to October 2010 from the Toledo Clinic show that the Veteran complained of continued lower back pain that was treated primarily with pain medication as well as some scheduled epidural injections.  The Veteran complained of some radiation of pain into his right thigh, and on a February 2010 examination it was noted that there was some decreased sensation to pressure and fine touch in his right thigh. 

The Veteran had a lumbar spine MRI in January 2011 at the Toledo Clinic.  The impression was large posterior eccentric to the left of midline disc protrusion with severe central spinal canal stenosis as well as a moderate sized disc protrusion at L4-5 with mild to moderate central spinal canal stenosis. 

According to a June 2011 operative report from the Cleveland Clinic, the Veteran was scheduled for lower back surgery after failing conservative therapy.  The diagnosis, both before and after the surgery was lumbar canal stenosis with radiculopathy.  In a corresponding outpatient record dated in April 2011, the Veteran reported pain radiating down the right buttocks, into the back of the thigh and calf without foot involvement as well as numbness to the left anterior thigh. 

In a March 2012 examination at the Toledo Clinic, the Veteran reported bilateral low back pain radiating across the back as well as numbness and tingling in the toes.  He rated his pain as a six out of ten.  A physical examination showed tenderness to palpation in the lumbosacral spine.  Forward flexion was measured to 45 degrees before the Veteran experienced pain.  Sensory function was reported as grossly intact. 

The Veteran was afforded a new VA examination in July 2012 to evaluate the severity of his degenerative disc disease of the lumbar spine.  He reported that he experienced constant moderate to severe pain, with no flare ups. Range of motion testing revealed the following: forward flexion of 0 to 80 degrees, extension of 0 to 20 degrees, left and right lateral flexion of 0 to 20 degrees, and left and right lateral rotation of 0 to 30 degrees.  There was no additional loss of range of motion after repetitive use.  The examiner did note that the Veteran experienced additional functional loss in the form of less movement than normal, weakened movement and pain on movement.  No muscle atrophy or loss of muscle strength was noted, but the examiner did find lower back tenderness.  Sensation testing revealed that the right ankle did not respond to a reflex examination and that there was decreased sensation in the right foot.  Furthermore, the examiner noted moderate right sided radiculopathy, with moderate pain in the bilateral lower extremities as well as mild paresthesias and moderate numbness in the right lower extremity.  In addition, the examiner found that the Veteran had IVDS, with incapacitating episodes of at least one week but less than two weeks in the past year.  The examiner concluded by stating that the degenerative disc disease precluded employment that required prolonged sitting standing or walking as well as repetitive bending, twisting or lifting; however, it was the examiner's opinion that sedentary work was still possible for the Veteran. 

Outpatient records from the Toledo Clinic dated from August 2012 to May 2013 show that the Veteran was being followed for continued low back pain that radiated into the lower extremities with occasional right foot numbness.  On a December 2012 lumbar spine MRI, the impression was that there was no evidence of recurrent central spinal canal stenosis at L4-5 and varying degrees of neural foraminal encroachment at L5-S1.

In a September 2013 examination with Akasha Medical Consultants as part of the Veteran's SSA disability claim, the Veteran reported that he could sit for 45 minutes, stand for 15 minutes, and walk for 30 minutes.  A physical examination revealed back pain from the lower thoracic region to the lumbar areas bilaterally.  Range of motion testing resulted in the following: forward flexion of 0 to 10 degrees, no extension, and right and left lateral flexion of 0 to 10 degrees.  The examiner did state, however, that it was virtually impossible to perform range of motion testing since the Veteran was in severe discomfort and his back was rigid and tense.  Sensory testing did not show any abnormalities.  

In another examination conducted in support of the Veteran's SSA disability claim and also dated in September 2013, the Veteran reported continual back pain.  A physical examination revealed no muscle atrophy or weakness and no abnormalities in the upper or lower extremities.  Range of motion testing showed forward flexion of 0 to 70 degrees, extension of 0 to 20 degrees, right and left lateral flexion of 0 to 20 degrees, and right and left lateral rotation of 0 to 30 degrees.  The examiner's opinion was that the Veteran's ability to do work-related physical activities may have been slightly affected but that he was able to sit, stand, and walk as much as necessary in a regular 8 hour shift. 

During the June 2015 hearing the Veteran asserted that due to his June 2011 back surgery and the residuals of that surgery he had to quit his job.  He stated that he fell "down all the time" and had intermittent severe pain after completing most physical tasks.  When asked whether the pain from his lower back requires bed rest, he replied that he has to stay in bed every day, and that apparently this was ordered by a doctor. 

The Veteran was afforded another VA examination in June 2016 to evaluate the severity of his degenerative disc disease of the lumbar spine.  He reported worsening pain and flare-ups that occurred when he walked too long.  The examiner did not note that the flare-ups contributed to any additional functional loss.  Range of motion testing revealed the following: forward flexion of 0 to 55 degrees, extension of 0 to 25 degrees, left and right lateral flexion of 0 to 20 degrees, and left and right lateral rotation of 0 to 30 degrees.  There was no evidence of pain on weight bearing and no addition loss of range of motion upon repetitive testing.  The examiner did note localized tenderness along the lower back, and also noted that the degenerative disc disease interfered with the Veteran's ability to sit and stand.  Sensation testing resulted in no abnormal findings, and there was no radiculopathy, ankylosis or IVDS reported.  The examiner concluded by stating that the Veteran was not able to do physical work as a result of his degenerative disc disease. 

Upon consideration of the evidence before it, the Board finds that the Veteran's disability picture did not reflect symptoms which met the criteria for the assignment of a disability rating in excess of 10 percent prior to June 29, 2016, nor is a disability rating in excess of 20 percent thereafter warranted.  During the period prior to June 29, 2016, all but one of the range of motion tests of the Veteran's lumbar spine showed forward flexion between 60 and 85 degrees, corresponding to a 10 percent rating.  The Board acknowledges that on one of the September 2013 examinations conducted in support of the Veteran's SSA disability claim, forward flexion was tested at 10 degrees.  However, that result is cast into doubt on account of the fact that another September 2013 SSA examination showed forward flexion at 70 degrees.  Furthermore, the examiner who conducted the first September 2013 SSA examination conceded that they could not effectively perform range of motion testing.  Accordingly, the Board finds that the probative value of the second September 2013 SSA examination coupled with the July 2012 VA examination, which both showed forward flexion between 60 and 85 degrees, to outweigh the probative value of the first September 2013 SSA examination that showed forward flexion of only 10 degrees.  For the Veteran's disability picture to warrant a 20 percent rating, forward flexion would have to be between 30 and 60 degrees, which the preponderance of the evidence does not show. In addition, at no point has there been findings of muscle spasms, guarding, or localized tenderness.  

The July 2012 examiner did note that the Veteran experienced IVDS, but found that it only resulted in one week of incapacitating episodes in the past year.  This corresponds to a rating of 10 percent.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  For the Veteran's IVDS to warrant a 20 percent rating prior to June 29 2016, he would have had to have had incapacitating episodes due to his IVDS with a duration of at least two weeks, which the evidence does not show.  Accordingly, the Board finds that, prior to June 29, 2016, the Veteran's degenerative disc disease of the lumbar spine did not warrant a rating in excess of 10 percent. 

As for the period from June 29, 2016, the June 2016 VA examination showed that the Veteran had forward flexion of 0 to 55 degrees, which corresponds to a 20 percent rating.  For the Veteran to qualify for a 30 percent rating, forward flexion would have to be at 15 degrees or less, which is not the case.  Furthermore, as the VA examination showed that the Veteran does not have ankylosis of the thoracolumbar spine, he does not qualify for a 40 percent rating on that basis either.  Finally, the June 2016 VA examiner did not find that the Veteran had IVDS, so the alternate criteria under the Formula for Rating IVDS need not be considered.  Accordingly, the Board finds that from June 29, 2016, the Veteran's degenerative disc disease of the lumbar spine did not warrant a rating in excess of 20 percent. 

The Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of 10 percent prior to June 29, 2016 and 20 percent thereafter.  At various points during the appeal period, the Veteran acknowledged flare-ups with exacerbated symptoms, but could not specify what precipitated those flare-ups.  However, the Veteran was able to complete range of motion testing after repetitive use with no significant changes to the testing results.  The record does not demonstrate that the Veteran's pain, to include pain during flare-ups, caused additional functional limitation beyond that noted on range of motion testing or rising to the level of the equivalent of favorable or unfavorable ankylosis of the spine.  The July 2012 VA examiner found that the Veteran experienced additional functional loss in the form of less movement than normal, weakened movement and pain on movement, while the June 2016 examiner noted that the degenerative disc disease interfered with the Veteran's ability to sit and stand.  Even accounting for limitations of the Veteran's range of motion of his spine, limitations on his ability to walk or stand for long periods, and reports of pain, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's back disorder.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the Veteran has a history of complaints of radicular pain and numbness, largely in his right lower extremity, beginning with a February 2010 examination at the Toledo Clinic during which the examiner reported decreased sensation to pressure and fine touch in his right thigh.  Thereafter, subsequent private records document continued complaints of symptoms of right extremity radiculopathy, including numbness, tingling, lack of sensitivity, and pain.  On the July 2012 VA examination, sensation testing showed decreased sensation in the right foot, and the examiner noted moderate right sided radiculopathy.  Following the July 2012 VA examination, VA and private treatment records either show continued endorsement of symptoms of right lower extremity radiculopathy or do not discuss those symptoms; in any event, there is no formal repudiation of the diagnosis of right lower extremity radiculopathy until the June 2016 VA examination, which showed no abnormalities resulting from sensation testing.  The June 2016 VA examiner specifically dismissed a diagnosis of radiculopathy or any other neurological conditions. 

Granting the Veteran the benefit of the doubt, the Board finds that a separate 20 percent rating is warranted for moderate right lower extremity radiculopathy under Diagnostic Code 8520 for a significant portion of time during the appellate period.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  This rating is effective from February 15, 2010, the date of the private examination during which it was first noted that the Veteran had right lower extremity radicular symptoms, until June 29, 2016, the date of the VA examination when the diagnosis of right lower extremity radiculopathy was explicitly dismissed.  On the July 2012 VA examination, the severity of radiculopathy was considered moderate on the right side only, which corresponds to a 20 percent rating.  Id.  A 40 percent rating would require a showing that the right lower extremity radiculopathy is moderately severe (as opposed to severity that is moderate), and the evidence of record does not show that.  Accordingly, a separate 20 percent rating is granted for moderate right lower extremity radiculopathy from February 15, 2010 to June 29, 2016.  As of June 29,2016, the assigned rating should be zero percent given the total dearth of objective right radiculopathy findings on and after that date.  The Board notes that this type of staged rating assignment is warranted and is not subject to the procedural requirements of 38 C.F.R. § 3.344.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010) (the procedural protections regarding rating reductions are inapplicable to staged ratings assigned as part of a claim for an increased disability rating).  The Board would point out that service connection remains in effect for this disability, and the rating could be increased back to a compensable level in the future if there is competent evidence to support such an increase.

The evidence of record does not show additional neurologic disorders associated with the Veteran's degenerative disc disease that warrant a separate rating, other than for right lower extremity radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).



Bilateral Hip Osteoarthritis

The Veteran asserts that he is entitled to a compensable disability rating prior to July 26, 2012, and a disability rating in excess of 10 percent thereafter, for osteoarthritis of both the right and left hip.  As these disabilities have been evaluated together during the entire pendency of the appeal, the Board will continue to consider the Veteran's claim for each hip condition together. 

The Veteran's bilateral hip osteoarthritis is currently rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5252.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  With respect to the diagnostic codes assigned for the service-connected bilateral hip osteoarthritis, the first four digits, 5003, represent the diagnostic code used to rate traumatic arthritis, while the second four digits, 5252, represent the diagnostic code for rating limitation of flexion of the thigh.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Diagnostic Code 5003 also allows for evaluation in cases where there is an absence of limitation of motion.  With x-ray evidence of involvement of two or more major joins or two or more minor joint groups, a 10 percent evaluation is warranted.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255. Diagnostic Codes 5250 (ankylosis of the hip), 5234 (flail joint) and 5255 (impairment of the femur) will not be considered by the Board as they are not shown in the Veteran's case.  Under Diagnostic Code 5251 (limitation of extension of the thigh), a maximum rating of 10 percent is assigned when extension is limited to 5 degrees.  Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is warranted for flexion limited to 45 degrees, while a 20 percent rating is warranted for flexion limited to 30 degrees, a 30 percent rating is warranted for flexion limited to 20 degrees, and a 40 percent rating is warranted for flexion limited to 10 degrees.  Finally, under Diagnostic Code 5253 (impairment of the thigh), a rating of 10 percent is assigned for limitation of rotation (cannot toe-out more than 15 degrees for the affected leg) or for limitation of adduction (cannot cross legs) while a 20 percent rating is assigned for limitation of abduction when motion is lost beyond 10 degrees.

Normal range of motion (ROM) of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

A review of post-service medical records shows that the Veteran first complained of hip pain at some point prior to March 2007, as indicated by a letter dated that month and prepared by a Dr. S.S, who was an attending physician at the Veteran's local VA medical center.  According to Dr. S.S., she had been treating the Veteran since December 2004 for knee and back pain and his hip pain had manifested sometime after that date.  Subsequent treatment records from the VA medical center show that the Veteran continued to complain of and received treatment for hip pain. 

The Veteran was afforded a VA examination to evaluate his bilateral hip osteoarthritis in April 2007.  He reported that he experienced aching and pain in the hips but that he was unsure of the origin of the pain, as it could have been attributed to his lower back.  A physical examination revealed that the Veteran had full and complete range of motion in both hips and experienced no pain with hip motion.  The examiner did not set forth a definitive diagnosis. 

In a May 2007 statement the Veteran asserted that he had been experiencing increasing pain in his hips ever since his discharge from the military five years prior.  According to the Veteran, he experienced pain on a daily basis which greatly reduced his activity level when coupled with the pain from his other disabilities. 

Outpatient records dated from July 2008 to October 2010 from the Toledo Clinic show that the Veteran complained of intermittent bilateral hip pain.  For example, records dated in July and in August 2008 show that the Veteran reported bilateral hip pain, but then the records are silent as to hip pain until August 2010, when the Veteran once again complained of bilateral hip pain.  In a February 2010 examination, hip pain was mentioned, but an evaluation of the hips showed no instability.  

In an August 2008 letter, a Dr. S.I. indicated that the Veteran was her patient.  According to Dr. S.I., he experienced hip pain the majority of the day which prevented him from being as active as he would like to be. 

The Veteran had an X-ray examination of his hips conducted by the Toledo Clinic in October 2011.  The examination revealed mild degenerative joint disease of the right hip and moderate degenerative joint disease of the left hip.  Separately, the examiner noted decreased rating of motion of the hips causing pain, but no specific measurement findings were described.

The Veteran was afforded a new VA examination in July 2012 to evaluate the severity of his bilateral hip osteoarthritis.  He reported that he experienced constant severe hip pain precipitated by standing or walking as well as cold or damp weather.  According to him a flare-up would increase his pain from a four to a ten on a ten point scale.  However, the examiner noted that flare-ups did not result in additional limitations.  Range of motion testing revealed the following:  right hip flexion of 0 to 95 degrees, right hip extension greater than 5 degrees, left hip flexion of 0 to 95 degrees, and left hip extension greater than 5 degrees.  Furthermore, on both sides abduction was neither lost beyond 10 degrees nor was it limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner did note that the Veteran experienced pain almost immediately upon beginning testing.  The examiner noted functional limitations of less movement than normal as well as pain bilaterally.  In addition, the examiner noted that the Veteran experienced localized tenderness and/or pain to palpation bilaterally.  Muscle strength was normal, and no ankylosis, malunion/nonunion of femur, flail hip joint, or leg length discrepancy was noted.  The examiner concluded by stating that the bilateral hip osteoarthritis precluded employment requiring prolonged standing or walking but did not prevent the Veteran from securing employment that was mostly sedentary in nature. 

In a September 2013 examination with Akasha Medical Consultants as part of the Veteran's SSA disability claim, the Veteran reported that he experienced bilateral hip pain.  Range of motion testing showed that the Veteran's hips had full range of motion, including normal abduction.  In another examination conducted in support of the Veteran's SSA disability claim and also dated in September 2013, it was reported that the Veteran's hips showed normal range of motion without effusion, redness or deformity. 

During the June 2015 hearing, the Veteran asserted that he had been experiencing hip pain since 2000, some two years prior to his discharge in the military.  According to the Veteran, he had been diagnosed with bursitis while he was still in the military, and was only diagnosed with osteoarthritis after he went back to work in 2006 and started experiencing renewed bilateral hip pain. 

The Veteran was afforded another VA examination in June 2016 to evaluate the severity of his bilateral hips.  He reported that his bilateral hips had weakened since his last VA examination and that his right hip has a history of giving out and buckling.  Range of motion testing on the right hip showed flexion of 0 to 110 degrees, extension of 0 to 30 degrees, abduction of 0 to 25 degrees, adduction of 0 to 25 degrees, external rotation of 0 to 60 degrees, and internal rotation of 0 to 20 degrees.  As for the left hip, range of motion testing showed flexion of 0 to 105 degrees, extension of 0 to 30 degrees, abduction of 0 to 35 degrees, adduction of 0 to 25 degrees, external rotation of 0 to 60 degrees, and internal rotation of 0 to 10 degrees.  Pain was noted, but the examiner found that it did not contribute to functional loss.  No pain with weight-bearing was found, and there no evidence of either localized tenderness or crepitus.  There was no additional loss of function after repetitive use testing nor was there any ankylosis noted.  The only additional loss of function stemming from the bilateral hip osteoarthritis was disturbance of locomotion.  The examiner concluded by commenting that the Veteran should not pursue employment that required physical work. 

Upon consideration of the evidence, the Board finds that the Veteran's disability picture does not warrant a compensable rating for either his left or his right hip osteoarthritis prior to July 26, 2012.  At no point prior to July 26, 2012 did the evidence show that the Veteran qualified for a compensable rating for either hip under the criteria of Diagnostic Code 5251 (limitation of extension of the thigh), 5252 (limitation of flexion), or 5253 (impairment of the thigh).  Outpatient records dated prior to July 26, 2012 show that the Veteran's sole complaint as related to his hips was pain.  The Veteran was found to have arthritis of both hips in October 2011, but given the absence of specific range of motion measurements at that time, the Board does not find that presents a basis for 10 percent bilaterally under 38 C.F.R. § 4.59.  For the Veteran to be entitled to a 10 percent rating for either hip, the evidence would have to show either extension limited to 5 degrees (Diagnostic Code 5251), flexion limited to 45 degrees (Diagnostic Code 5252), or limitation of the rotation of the thigh such that he could not toe-out more than 15 degrees (Diagnostic Code 5253).  Thus, the Board concludes that a compensable evaluation prior to July 26, 2012 is not warranted. 

On the July 26, 2012 VA examination, range of motion testing showed bilateral hip flexion of 0 to 95 degrees, bilateral extension greater than 5 degrees.  Furthermore, on both sides abduction was neither lost beyond 10 degrees nor was it limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner did note however functional impairment due to less movement than normal and pain on movement.  

The findings of the July 2012 VA examiner would not typically qualify for a compensable rating for any of the three Diagnostic Codes outlined previously.  However, since the examiner noted that the Veteran experienced additional functional loss if the form of less movement than normal as well as pain on movement, this additional loss was found by the RO to be comparable to the functional loss signified by a 10 percent rating pursuant to Diagnostic Code 5252.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 202.  This determination will not be disturbed by the Board on appeal.  Having said that, however, the Board does find that the evidence supports a determination that the symptoms of the Veteran's bilateral hip osteoarthritis resulted in the same degree of functional loss as outlined by the July 2012 VA examiner.  Again, prior to July 26, 2012, the only symptom associated with his hip osteoarthritis was pain.  Accordingly, the Board confirms that the Veteran is not entitled to a compensable rating for bilateral hip osteoarthritis on account of additional functional loss not already contemplated by the applicable rating criteria. 

From July 26, 2012, the evidence shows that the Veteran's bilateral hip osteoarthritis had not worsened in severity to the point that a rating in excess of 10 percent for either hip is appropriate.  On both of the September 2013 SSA examinations, it was noted that the Veteran had normal range of motion in both of his hips.  Furthermore, on the June 2016 examination, the range of motion testing show flexion and extension measures well above those that would qualify for a rating in excess of 10 percent under either Diagnostic Codes 5251 or 5252.  Furthermore, there was no limitation of adduction in either thigh to the extent that would be necessary for a 20 percent rating under Diagnostic Code 5253.  As for functional loss, the examiner did note that the Veteran experienced pain on movement as well as disturbance of locomotion.  This additional functional loss is comparable to that which was noted on the July 2012 examination; therefore, the Board finds that the 10 percent rating for additional functional loss should be maintained.  DeLuca, 8 Vet. App. at 202.  

In summary, the Board concludes that the Veteran is not entitled to a compensable rating for bilateral hip osteoarthritis prior to July 26, 2012, and is not entitled to a rating in excess or 10 percent for either the left or right hip osteoarthritis from July 26, 2012.  



Extraschedular Consideration

The Board considered whether the service-connected disabilities represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.") 

Here, the rating criteria for each disorder reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a higher disability rating, that doctrine is not applicable.


ORDER

Service connected for a cervical spine disorder is denied. 

A 10 percent rating for residuals of stress fracture of the left tibia is granted, subject to the laws and regulations governing monetary awards.

A rating in excess of 10 percent prior to June 29, 2016, and in excess of 20 percent thereafter, for degenerative disc disease of the lumbar spine is denied. 

For the period from February 10, 2010 until June 29, 2016, a separate 20 percent rating, but not higher, for moderate right lower extremity radiculopathy is granted, with a zero percent evaluation assigned of June 29, 2016, subject to the controlling regulations governing monetary awards. 

A compensable rating prior to July 26, 2012, and in excess of 10 percent thereafter, for osteoarthritis of the right hip is denied. 

A compensable rating prior to July 26, 2012, and in excess of 10 percent thereafter, for osteoarthritis of the left hip is denied. 


REMAND

In a March 2013 rating decision, the RO found that the NOD with a September 2011 rating decision denying the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a bilateral shoulder disorder had not been timely filed.  In March 2013, the Veteran submitted correspondence expressing disagreement with that action.  This correspondence constituted a NOD as to that decision.  Furthermore, as it was submitted within a year of the applicable rating decision, it was timely filed.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely NOD has been filed, a statement of the case (SOC) addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued the Veteran a SOC as to his disagreement with the RO's finding that his NOD regarding the denial of his petition to reopen his bilateral shoulder disorder claim was not timely filed. 

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case on the March 2013 notice of disagreement pertaining to the use of whether a timely appeal was filed following a September 2011 denial of the Veteran's petition to reopen a claim of service connection for a bilateral shoulder disorder.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


